DETAILED ACTION
Claims 40-58 are pending in this action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 55-58 are objected to and would be allowable if all other rejected claims are canceled. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 40, 41, 43, 45, 46 and 49 are rejected under 35 U.S.C. 103 as being unpatentable over Raam (US PGPUB No. 2014/0040639) in view of Lin et al. (US PGPUB No. 2005/0278548) [hereinafter “Lin”].

As per claim 40, Raam teaches an apparatus comprising: a memory device including a memory array (Abstract, SSD controller coupled to non-volatile memory such as Flash memory, i.e. memory array); a host device coupled to the memory device via a communication channel (Table 1 and [0249], host coupled to the storage peripherals/non-volatile memory) see also ([0252], buses connect host to flash devices); wherein the memory device and the host device are configured to implement a communication channel only (Abstract, encryption addresses, commands and data are sent across transport layer, i.e. communication channel, between controller and memory device) encryption-decryption scheme integrated in the communication channel for data, addresses, and commands exchanged through the communication channel between the host device and the memory array (Abstract, encrypting and decrypting data including commands, address and data between sent host and non-volatile memory), wherein the encryption-decryption scheme includes encryption of the data, addresses and commands ready to be sent through the communication channel and decryption of the encrypted data back to plaintext form, addresses and commands received over the communication channel ([0298], encryption and decryption is performed on clear-text, i.e. plaintext form, on the data path, i.e. communication channel – data includes data, commands and addresses see Abstract) while not increasing write amplification (Abstract, using compression to reduce write amplification).

	Raam does not explicitly teach track a TAG value transmitted on the communication channel; and compare a value of the TAG value before transmission on the communication channel after transmission on the communication channel. Lin teaches track a TAG value transmitted on the communication channel ([0033], tracking a checksum for data sent across physical medium); and compare a value of the TAG value before transmission on the communication channel after transmission on the communication channel ([0033], calculating a checksum and comparing with received checksum) ([0008], checksum before transmission is recorded and compared with the checksum received after transmission).
	At the time of filing, it would have been obvious to one of ordinary skill in the art to combine Raam with the teachings of Lin, track a TAG value transmitted on the communication channel; and compare a value of the TAG value before transmission on the communication channel after transmission on the communication channel, to maintain data integrity across a communication channel.

As per claim 41, the combination of Raam and Lin teaches the apparatus of claim 40, wherein the encryption-decryption scheme is implemented according to a UFS protocol (Raam; [0029], UFS standard is an option for transmitting encrypted data across bus from host to NVM).

As per claim 43, the combination of Raam and Lin teaches the apparatus of claim 40, wherein said memory device comprises a non-volatile NAND memory device (Raam; [0019], non-volatile memory like an array of NAND flash chips).

As per claim 45, the combination of Raam and Lin teaches the apparatus of claim 40, wherein the memory device includes a memory controller in communication with the communication channel and configured to encrypt the data, addresses, and commands ready to be sent through the communication channel and decrypt the encrypted data, addresses, and commands received over the communication channel (Raam; Abstract and [0027], SSD controller resides between host device and memory device and performs decryption and encryption for transmission to and from host as well as storage encryption).

As per claim 46, the combination of Raam and Lin teaches the apparatus of claim 40, wherein the host device includes a controller in communication with the communication channel (Raam; [0027], SSD controller resides between host device and memory device and communicate via interfaces which includes drivers or applications on the host-side which are types of controllers see [0272]) see also (Raam; [0180]-[0195], interfaces include various types of communication channels) and configured to encrypt the data, addresses, and commands ready to be sent through the communication channel and decrypt the encrypted data, addresses, and commands received over the communication channel (Raam; Abstract and [0027], SSD controller is structured for encrypting data between host and memory).

As per claim 49, the combination of Raam and Lin teaches the apparatus of claim 40, wherein said communication channel is an interconnecting bus (Raam; [0180] and [0252], connecting host to memory device via buses), a wireless channel (Examiner Note: this is an optional feature but to expedite prosecution Examiner notes that a wireless channel was well known at the time of filing see pertinent art below) or an optical channel (Raam; [0006] and [0031], optical communication links).

Claim 42 is rejected under 35 U.S.C. 103 as being unpatentable over Raam and Lin in further view of Bian et al. (CN-106295373-A) [hereinafter “Bian”].

As per claim 42, the combination of Raam and Lin teaches the apparatus of claim 41. 
The combination of Raam and Lin does not explicitly teach wherein the encryption-decryption scheme is implemented as an intervention integrated between a physical Adapter Layer and a lower physical sublayer supporting a specification M-PHY. Bian teaches wherein the encryption-decryption scheme is implemented as an intervention integrated between a physical Adapter Layer and a lower physical sublayer supporting a specification M-PHY (Abstract, encrypting data sent from a UFS device, i.e. Universal Flash standard is a physical layer, thru a M-PHY interface, i.e. to a layer that supports M-PHY).
At the time of filing, it would have been obvious to one of ordinary skill in the art to combine Raam and Lin with the teachings of Bian, wherein the encryption-decryption scheme is implemented as an intervention integrated between a physical Adapter Layer and a lower physical sublayer supporting a specification M-PHY, to improve the security of data transmission across varying protocols and physical layers such as UFS and M-PHY.

Claim 44 is rejected under 35 U.S.C. 103 as being unpatentable over Raam and Lin in further view of Charge et al. (CN-107094108-A).

As per claim 44, the combination of Raam and Lin teaches the apparatus of claim 40.
The combination of Raam and Lin does not explicitly teach wherein the encryption-decryption scheme is implemented utilizing a combination of a Hash function and a stream cipher used as cryptographic primitives in symmetrical encrypting and decrypting blocks incorporated in the host device and in the memory device. Charge teaches wherein the encryption-decryption scheme is implemented utilizing a combination of a Hash function and a stream cipher used as cryptographic primitives in symmetrical encrypting and decrypting blocks incorporated in the host device and in the memory device (Page 3, lines 51-53, using both hashing and a stream cipher to accomplish symmetric encryption/decryption across a data bus see Abstract) see also (Page lines 32-34, primitives in an encryption algorithm).
At the time of filing, it would have been obvious to one of ordinary skill in the art to combine Raam and Lin with the teachings of Charge, wherein the encryption-decryption scheme is implemented utilizing a combination of a Hash function and a stream cipher used as cryptographic primitives in symmetrical encrypting and decrypting blocks incorporated in the host device and in the memory device, to provide message or sender verification along with the security of transmission encryption which doubles the protection against replay attacks.

Claim 47 is rejected under 35 U.S.C. 103 as being unpatentable over Raam and Lin in further view of Drury et al. (AU 2015100411 A4) [hereinafter “Drury”].

As per claim 47, the combination of Raam and Lin teaches the apparatus of claim 40. 
The combination of Raam and Lin does not explicitly teach wherein the encryption-decryption scheme includes an authenticated encryption AE block receiving as inputs a secret key and an initialization vector. Drury teaches wherein the encryption-decryption scheme includes an authenticated encryption AE block receiving as inputs a secret key and an initialization vector ([0146], encrypting data messages, i.e. blocks using the AES standard taking a shared secret key, i.e. AES OR SHA key, and an initialization vector see [0147]).
At the time of filing, it would have been obvious to one of ordinary skill in the art to combine Raam and Lin with the teachings of Drury, wherein the encryption-decryption scheme includes an authenticated encryption AE block receiving as inputs a secret key and an initialization vector, to use a well known easy to implement symmetric encryption standard across system components like the host and memory storage arrays.

Claim 48 is rejected under 35 U.S.C. 103 as being unpatentable over Raam and Lin in further view of Hamilton et al. (US PGPUB No. 2017/0337390) [hereinafter “Hamilton”].

As per claim 48, the combination of Raam and Lin teaches the apparatus of claim 40.
The combination of Raam and Lin does not explicitly teach the data, addresses and commands exchanged through the communication channel are encrypted through a Replay Protected Memory Block (RPMB) that guarantees the integrity of data, addresses and commands using a symmetrical encryption. Hamilton teaches the data, addresses and commands exchanged through the communication channel are encrypted through a Replay Protected Memory Block (RPMB) that guarantees the integrity of data, addresses and commands using a symmetrical encryption ([0034], transmission of data across a secure channel, i.e. encrypted, for storage as RPMB see also Abstract, data is stored as encrypted data).
At the time of filing, it would have been obvious to one of ordinary skill in the art to combine Raam and Lin with the teachings of Hamilton, the data, addresses and commands exchanged through the communication channel are encrypted through a Replay Protected Memory Block (RPMB) that guarantees the integrity of data, addresses and commands using a symmetrical encryption, to utilize well known and standardized protocols across encrypted pipelines and buses that further protects against reusing commands for duplicate transaction attacks.

Claims 50-53 are rejected under 35 U.S.C. 103 as being unpatentable over Raam in view of Lin in further view of Teoh et al. (US PGPUB No. 2016/0188523) [hereinafter “Teoh”].

As per claim 50, Raam teaches a memory device including: a memory controller communicatively coupled to an external device through a communication channel (Abstract and [0027], host coupled to the SSD controller connected to storage peripherals/non-volatile memory) see also ([0252], buses connect host to flash devices); and encrypt addresses, commands and the data ready to be sent through the communication channel and decrypt encrypted addresses, commands and the data received over the communication channel (Abstract, SSD controller encrypting commands, address and data between sent host and non-volatile memory) (Fig. 3A and [0288], example of encrypted data transported over a communication channel).
	Raam does not explicitly teach track a TAG value transmitted on the communication channel; and compare a value of the TAG value before transmission on the communication channel after transmission on the communication channel. Lin teaches track a TAG value transmitted on the communication channel ([0033], tracking a checksum for data sent across physical medium); and compare a value of the TAG value before transmission on the communication channel and after transmission on the communication channel ([0033], calculating a checksum and comparing with received checksum) ([0008], checksum before transmission is recorded and compared with the checksum received after transmission).
	At the time of filing, it would have been obvious to one of ordinary skill in the art to combine Raam with the teachings of Lin, track a TAG value transmitted on the communication channel; and compare a value of the TAG value before transmission on the communication channel after transmission on the communication channel, to maintain data integrity across a communication channel.
The combination of Raam and Lin does not explicitly teach wherein the memory controller is configured to: enable or disable data scrambling each power mode change request, wherein the data scrambling is performed on inbound data and outbound data. Teoh teaches wherein the memory controller is configured to: enable or disable data scrambling each power mode change request, wherein the data scrambling is performed on inbound data and outbound data ([0031]-[0033], enabling scrambling during a power mode change period such as boot up/shut down on communicated data to destinations including memory subsystem).
At the time of filing, it would have been obvious to one of ordinary skill in the art to combine Raam and Lin with the teachings of Teoh, wherein the memory controller is configured to: enable or disable data scrambling each power mode change request, wherein the data scrambling is performed on inbound data and outbound data, to ensure variation in vulnerabilities between sensitive components are addressed and secured from attack.

As per claim 51, the combination of Raam, Lin and Teoh teaches the memory device according to claim 50, wherein the memory device comprises a storage class memory (Raam; [0053], SSD controller has a CPU and other memory components like a buffer which acts like a fist class memory array, i.e. faster main memory before being stored to NVM see Spec of Instant App at [0089] for definition of first storage class memory).

As per claim 52, the combination of Raam, Lin and Teoh teaches the apparatus of claim 50, wherein said memory device is a hybrid memory device including at least a first storage class memory array (Raam; [0053], SSD controller has a CPU and other memory components like a buffer which acts like a fist class memory array, i.e. faster main memory before being stored to NVM see Spec of Instant App at [0089] for definition of first storage class memory) and a at least a second non- volatile memory array (Raam; [0019], multiple non-volatile memory are used which includes array of NAND flash chips – [0021]) see also (Raam; [0251], various types/classes of flash memories are used in combination).

As per claim 53, the combination of Raam, Tang and Teoh teaches the apparatus of claim 50, wherein said memory device comprises a non-volatile NAND memory device (Raam; [0019], non-volatile memory like an array of NAND flash chips – [0021]).

Claim 54 is rejected under 35 U.S.C. 103 as being unpatentable over Raam, Lin and Teoh in further view of Charge.

As per claim 54, the combination of Raam, Lin and Teoh teaches the apparatus of claim 50.
The combination of Raam, Lin and Teoh does not explicitly teach wherein the memory controller is configured to encrypt the data, addresses, and commands ready to be sent through the communication channel and decrypt the encrypted data, addresses, and commands received over the communication channel utilizing a combination of a Hash function and a stream cipher used as cryptographic primitives corresponding to a symmetrical host Hash function and a symmetrical host stream cipher utilized at the external device. Charge teaches wherein the memory controller is configured to encrypt the data, addresses, and commands ready to be sent through the communication channel and decrypt the encrypted data, addresses, and commands received over the communication channel utilizing a combination of a Hash function and a stream cipher used as cryptographic primitives (Page 3, lines 51-53, using both hashing and a stream cipher to accomplish symmetric encryption/decryption across a data bus see Abstract) see also (Page 4, lines 32-34, primitives in an encryption algorithm) corresponding to a symmetrical host Hash function and a symmetrical host stream cipher utilized at the external device (Page 3, lines 51-53, hash function and stream ciphers have symmetrical corresponding parts at the sender/receiver, i.e. host/memory device).
At the time of filing, it would have been obvious to one of ordinary skill in the art to combine Raam, Lin and Teoh with the teachings of Charge, wherein the memory controller is configured to encrypt the data, addresses, and commands ready to be sent through the communication channel and decrypt the encrypted data, addresses, and commands received over the communication channel utilizing a combination of a Hash function and a stream cipher used as cryptographic primitives corresponding to a symmetrical host Hash function and a symmetrical host stream cipher utilized at the external device, to provide message or sender verification along with the security of transmission encryption which doubles the protection against replay attacks.

Response to Arguments
Applicant’s arguments with respect to the rejection of claims 40-54 under 35 U.S.C. 103 have been considered but are moot because the new grounds of rejection including Raam (US PGPUB No. 2014/0040639) and Lin et al. (US PGPUB No. 2005/0278548). Examiner notes that the previous office action dated 8/4/2022 cited Raam (KR-20130136008-A) which was a foreign reference translation which has been replaced since Raam (US PGPUB No. 2014/0040639) clearly teaches certain features claimed in the instant application.

Applicant’s arguments with respect to the rejection of claims 55-58 under 35 U.S.C. 103 are convincing with claims 55-58 indicated as allowable subject matter above. An allowance may be issued if all other rejected claims are canceled.

Examiner is open to conducting an interview to discuss the current office action and any further amendments to expedite prosecution.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Khan et al. (US PGPUB No. 2017/0185538) discloses various communication channels including WI-FI see [0065]. Buddy et al. (CN-013338217-A), Yiling et al. (CN-109101189-A), Yang et al. (CN-109101186-A), Raam (US PGPUB No. 2014/0040639), Leclerc (US PGPUB No. 2016/0169973), Goto (US PGPUB No. 2007/0198851), Huo et al. ("Physical layer phase encryption for combating the traffic analysis attack", IEEE, doi: 10.1109/ISEMC.2014.6899042, 2014, pp. 604-608), Meiliasari et al. ("Performance Analysis of the Symmetric Proxy Re-encryption Scheme", IEEE, doi: 10.1109/IWBIS.2019.8935670, 2019, pp. 91-96) and Zuquete et al. ("Physical-layer encryption with stream ciphers", IEEE, doi: 10.1109/ISIT.2008.4594957, 2008, pp. 106-110) all disclose various versions of data bus/pipeline/channel encryption for transmission to and from SSD or flash memory. Umezu et al. (US-20060107072-A1), Song et al. (US-20140341373-A1), Huo et al. ("Physical layer phase encryption for combating the traffic analysis attack," 2014 IEEE International Symposium on Electromagnetic Compatibility (EMC), 2014, pp. 604-608, doi: 10.1109/ISEMC.2014.6899042) and Ahmad et al. ("Study of a new physical layer encryption concept," 2008 5th IEEE International Conference on Mobile Ad Hoc and Sensor Systems, 2008, pp. 860-865, doi: 10.1109/MAHSS.2008.4660138) all disclose aspects of the new features introduced in the amendments dated 6/13/2022. Worley, JR. et al. (US PGPUB No. 2002/0194389), Graunke (US Patent No. 7,184,550), Kobashi (JP-2008035305-A), Forehand et al. (TW-200830830-A), Guenther (WO-2008086958-A1) and Almuhammadi et al. ("Double-Hashing Operation Mode for Encryption," 2017 IEEE 7th Annual Computing and Communication Workshop and Conference (CCWC), 2017, pp. 1-7, doi: 10.1109/CCWC.2017.7868481) all disclose the use of hash functions and stream ciphers together in a secure process including encryption. Ahmad et al. ("Study of a new physical layer encryption concept," 2008 5th IEEE International Conference on Mobile Ad Hoc and Sensor Systems, 2008, pp. 860-865, doi: 10.1109/MAHSS.2008.4660138) and Cepheli et al. ("An encryption aware physical layer security system," 2017 IEEE International Conference on Communications Workshops (ICC Workshops), 2017, pp. 1277-1281, doi: 10.1109/ICCW.2017.7962834) disclose some background for physical layer encryption.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER C SHAW whose telephone number is (571)270-7179. The examiner can normally be reached Max Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on 571-272-3862. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER C SHAW/Primary Examiner, Art Unit 2493                                                                                                                                                                                                        December 12, 2022